Citation Nr: 1412995	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-39 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to February 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Additional development is required before the Veteran's claims are decided.  Specifically, an opinion is necessary for the reasons discussed below.  Further, all of the Veteran's VA outpatient treatment records must be obtained and associated with the record.  

The Veteran contends that his current neck and right shoulder disorders began during service.  During a June 2013 hearing before the Board, he testified that he initially injured his neck in mid-1980 when he was performing an exercise for the Special Forces branch, to which he was assigned.  Specifically, he and several other soldiers were carrying 400 pound "sandman," a sandbag that landed on top of the Veteran's neck as a result of two members of the squad that fell.  He further stated that he injured his neck and right shoulder during several of the many parachute jumps he performed over a 17 year period, to include two jumps when he crashed into trees and fell 25 feet to the ground in approximately 1993 and 1996 while serving in South and Central America.  He also stated that he fell down a cliff in approximately 1991 while in ranger school, and injured his neck and right shoulder.  Regarding all of these incidents, he stated that he was provided Motrin and muscle relaxers to treat his pain, but he did not seek medical treatment because he was serving in foreign countries.  He indicated that subsequent to discharge from service, he worked for the United States Department of State, where he continued to serve in foreign countries and worked alongside of the Special Forces unit.  He stated that he has experienced ongoing neck and shoulder pain since the initial incidents during service.  

Another opinion is needed to determine whether the Veteran's current neck and right shoulder disorders began in service or are etiologically related to service, as the October 2009 VA opinion is not adequate for adjudicative purposes.  Specifically, in providing such opinion the examiner failed to consider the Veteran's credible history of neck and shoulder pain since service.  Prior to 2005, the Veteran's post-service treatment records are silent for any complaints, treatment, or diagnoses of neck or right shoulder problems; however, VA cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).

In addition, throughout the record and most recently during the aforementioned hearing, the Veteran asserted that he sought treatment at the William Beaumont Army Medical Center in Ft. Bliss, Texas.  Although the RO requested such records on several occasions, a negative response was not received; in fact, in an August 2009 response, it was noted that the records were transferred to St. Louis, Missouri that month.  Moreover, such hearing, the Veteran stated that he underwent surgery for his neck disorder in March 2010 at a VA facility.  He also indicated that he received ongoing treatment for his claimed disorders at VA.  Such records, however, have not been obtained and associated with the record, as the most recent treatment record of record is dated in September 2009.  Therefore, the RO must obtain the Veteran's complete VA outpatient treatment records since separation from service, and associate them with the record.  38 C.F.R. § 3.159 (c)(2) (2013).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the claims file the Veteran's complete VA outpatient treatment records since separation from service, to include records from the William Beaumont Army Medical Center.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine whether any neck disorder or right shoulder disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed neck and right shoulder disorders are related to the Veteran's active military service.  In providing the opinion, the examiner must comment on the Veteran's reported history of in-service injuries to his neck and right shoulder, to include being hit in the neck by a 400 pound sandbag in mid-1980, 17 years of parachute jumps including two jumps in 1993 and 1996 that resulted in the Veteran hitting trees and falling 25 feet to the ground, and falling down a cliff in approximately 1991 while in ranger school.  The examiner must also consider the Veteran's statements of continuing symptoms regarding his neck and right shoulder since military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


